EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Jessica D. Cande, on 12/7/2021.

The application has been amended as follows: 
11.	The method of claim 10, wherein the divalent cation is [[Ca2+]]Ca2+, [[Mg2+]]Mg2+, or both.

35.	The method of claim 20, wherein said one or more point-of-use
additions comprises NaHCO3.

Information Disclosure Statement
The information disclosure statements submitted on 11/12/2021 and 12/7/2021 have been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With the claim amendments received 11/12/2021 which, inter alia, incorporate the significant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-11, 13-14, 20-24, 26-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                                        
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651